Warren E. Burger: We'll hear argument next in Leo Sheep Company against United States. We'll wait until the stadium is cleared.
Clyde O. Martz: Mr. Chief Justice --
Warren E. Burger: Mr. Martz, I think you may continue your --proceed.
Clyde O. Martz: May it please the Court. The issue in this case is whether Congress reserved rights of way across some 34 million acres of land that were patented in support of the transcontinental railroad construction under the Union Pacific Act of 1862. The Act is very straightforward. Section 3 makes a grant of every alternate section of public land designated by odd numbers to the amount of five alternate sections per mile on each side of the railroad. This number was amended two years later to increase it to ten. The purpose is stated in Section 3 as aiding in the construction of said railroad and telegraph line and to secure the safe and speed transportation of the male troops, munitions of war in public stores thereon.Congress made three categories of exceptions. First is provided for an exception for land sold, reserved or otherwise disposed off by the United States prior to the fixing of the road. Secondly, it exempted or it excepted mineral lands. And third, it excluded or required a reversion of lands not sold or disposed off within three years after the completion of the road. It contain no exceptions or reservations of any kind for rights of way across the lands granted and this is not an issue or in dispute in the case. Section 4 then directed that after acceptance of each 40 miles of line constructed. Patent shall issue conveying the right and title of said lands to the company. And it provides no qualification with respect to the right or title of lands that are conveyed. Petitioners in this case are successors and enters to the railroad grants of Section 3 lands on the east side of Seminoe Reservoir in the State of Wyoming and have grants under Section 4 without reservation of any kind in the patents for crossing. Petitioners also hold the alternate, even-numbered sections under grazing license pursuant to the Taylor Grazing Act of 1934. The controversy in this case arose in December of 1973, when officers and agents of the Department of Interior commenced constructing a road from a public highway westerly to the eastern shore of Seminoe Reservoir across public domain sections and the alternating checkerboard lands of petitioner's patent that under the 1862 Act. They did this without consent of the landowners without payment of any compensation or fencing on the road for the protection of the lands crossed. Petitioners filed an action to quiet title against this claim. The parties stipulated as to the facts and submitted the matter to the Federal District Court in Wyoming for --on cross motions of summary judgment on the title issue. The District Court quieted title in the plaintiffs concluding that were no rights of way reserved either expressly or by implication. Secondly, that the --no rights of way by necessity could be implied in the favor of the sovereign since the sovereign has the power of eminent domain to take such ways as it needs all times. And the Court further found that for 110 years after the grant of the fee lands to the Union Pacific Railroad Company, neither the Department of the Interior nor any other agency or agent of the United States construed the grant or the patents issued pursuant thereto as conferring any right upon the United States as agents or the public to traverse the lands granted to the railroad. On appeal to the Tenth Circuit Court that decision was reversed, Court of Appeals finding that there was a right of way reserved by implication saying, “To hold to the contrary would be to ascribe to Congress the degree of carelessness or lack of foresight which in our view would be unwarranted”. Petitioner submit that the decision of this Court of Appeals should be reversed. The decision of the trial court affirmed for several reasons. The first and foremost being that the Court of Appeals presumed an intent that was not expressed anywhere by Congress in the legislative history or in the debates or in the language of the Act. The Court of Appeals considered no administrative experience under the Act in 110 years of patenting of lands.
William J. Brennan, Jr.: Just tell me what's been happening about this for a 110 years Mr. Martz?
Clyde O. Martz: Mr. Justice Brennan, absolutely nothing. The United States in his brief acknowledges that it has acquired rights of way by purchase when it's needed them. So far as the record shows, there has never been a condemnation action to acquire a right of way. It would appear Your Honor that this is a new idea that was --
William J. Brennan, Jr.: But --there must have been rights of way all this time?
Clyde O. Martz: Yes, Your Honor. I think if we look at the history of the Union Pacific Act and the way in which this alternate section concept was used by Congress to encourage settlement and development of the lands and support the railroad --this becomes understandable. Congress started back in 1827, according to the legislative history, in providing support for public improvements by contributing the proceeds from the sale of public lands. It did this for canals, it did it for highways and it did it starting in 1850 for railroads. The idea was that it would give the proceeds of sale to an enterprise that was providing a public improvement.
Potter Stewart: That got to be a very politically hot potato after awhile, isn't it?
Clyde O. Martz: That is right Your Honor. And one response to the political hot potato was the checkerboard pattern.
Potter Stewart: Right.
Clyde O. Martz: Congress was criticized for giving away land. So it theorized --
Potter Stewart: Internal improvements that was coming --
Clyde O. Martz: Internal improvements, yes.
Potter Stewart: And everybody --
Clyde O. Martz: That if we were to --
Potter Stewart: --in Congress shied away from that phrase?
Clyde O. Martz: Right. And it provided that what we're going to do is subsidize the project with alternate sections and we retain the intervening section for sale for the public treasury and if settlement occurs and the country grows, the land retained can be sold for double value when we recover the price of the subsidy.
Potter Stewart: That's right.
Clyde O. Martz: Now, it look that the enterprise as promoting settlement through sale of lands concurrently with entries under the Preemption Acts of the alternate sections. And in the experience for 35 years, from 1827 to 1862, the lands were settled in the --along the canals and the highways without reservation of rights of way, without rights of way problems, and without creating a checkerboard pattern of land ownership. It is a case where a person settling on an odd section of land, pays one seller. He settles on an even section of land, he pays another. Now, this was the picture in 1862 --
Potter Stewart: And of course, many roads were built across those kinds of land by the land authorities --
Clyde O. Martz: Precisely. The land was not --
Potter Stewart: --by state or local government and by condemnation.
Clyde O. Martz: And simply by the cooperative efforts of the settlers. As we know when people moved west to settle, they followed trails of convenience whether it went across public or private lands, was of no concern to either. There was a --as this Court has developed in the Buford case and the Camfield case that has come up with --under the Inclosures Act questions. It is recognized, a law of the open range where people had a right to push livestock, graze livestock on unfenced lands without regard to land ownerships. This was the plan but there's another fuzz of it. Congress wanted this transcontinental railroad. It had been trying to get it from the mid 1850s. It was a big gamble because there was nothing west to the Missouri but Indians and (Inaudible). The railroad was created by the Act, Union Pacific Road but it could not get private capital to support this gamble. This Court reviewed the pressures on Congress in the Platte case in 1879 and said strikingly, “Enough". "We do not now attempt to portray the earnestness, the all absorbing earnestness with which Congress sought to secure the construction of the road by private enterprise". In 1862, it gave five sections of land on either side of the road. In 1864, it increased it to ten sections. This Court said in Platte that was necessary to push the project. The Court said, “Suffice it to say the purpose of Congress above all others was to obtain the construction of the railroad by the corporation that created to undertake the work". For that alone, the subsidy bonds were given and only for that the grants of land were made.
Potter Stewart: It was British Capital that finally built the Union Pacific, wasn't it?
Clyde O. Martz: I --I'm not aware of that.
William H. Rehnquist: It was Greenville Dodge who is behind it, wasn't it?
Clyde O. Martz: What's what sir?
William H. Rehnquist: Wasn't Greenville Dodge who is behind it from Omaha?
Clyde O. Martz: I don't have that (Voice Overlap) for it.
Potter Stewart: He gave guys money for it.
Warren E. Burger: Does this record --
Potter Stewart: (Inaudible)
Warren E. Burger: -- shows to much, to what extent the rights of way were taken by condemnation either federal or state over this whole history that is I don't mean precisely, was --
Clyde O. Martz: Was there --
Warren E. Burger: --was there a lot of right of way and a lot of money or just a small amount?
Clyde O. Martz: No. As far --you may --are you speaking of the private condemnation or Government condemnation to get the rights of way across these tracks. As far as the record shows Your Honor in all three levels of court, there has not been a condemnation proceeding initiated by the United States. At least none has been brought to the attention of any Court by the Government.
Warren E. Burger: It's a little puzzling why this has taken so long to mature into this situation, isn't it?
Clyde O. Martz: Well, may I suggest that as the lands were in fact settled in the west, if we leave out the checkerboard pattern for a moment. You do had as Mr. Justice Stewart suggested, had a day to day, week to week evolution of road or trail construction which trails became road by prescriptive easement. The land was not of great value and access was --
Warren E. Burger: Well, later it became --some of it became very valuable timberland, isn't it, and as today is that not so?
Clyde O. Martz: Well, this happened, yes, through the years when rights of way might be purchased. I recalled, this Court said in the Camfield case of every landowner has a right to enclose his own land and obviously, if he does this, this man interfere with access to the other lands. But the Court said, “This can't really be a practical problem until such time as the west is fully settled and at that point there will be roads to the union".
Harry A. Blackmun: Mr. Martz --
Clyde O. Martz: Yes.
Harry A. Blackmun: --as a practical matter, how much are we really talking about in this case, the Leo Sheep Company? A part from your parade of horribles in your brief but all we're talking about is an easement across the corners, isn't it?
Clyde O. Martz: Yes, that is right Your Honor.
Harry A. Blackmun: Much money involved?
Clyde O. Martz: We are talking of very few dollars. We're talking only about a principle that if this checkerboard lands were patented without reservation. The issue today is not really whether the United States or any other private party has a right of access to cross a section of land to reach an adjoining section of land. The kind of case in which this question is being raised is precisely the kind that gave rise to this controversy, the construction of a roadway across a ranch area for access not of a few people but of the public to a recreational area without fencing the road for the protection of the integrity of the ranching area. These are the kind of questions in which this issue will be raised and it's on these kinds of questions that we need clarification of these rights.
William J. Brennan, Jr.: Mr. Martz, following up on Justice Blackmun's question. Is it not true, if you look at the checkerboard that it would always be possible to get from --to stay on Government land except where you have to cross at corners, you could --
Clyde O. Martz: That's right.
William J. Brennan, Jr.: So that --isn't it possible that Congress --you've mentioned the widespread understanding that people could post any place they wanted to in the west in those days without worrying about having someone build a fence in front of them. Isn't likely that Congress didn't dream that there'd been any problem of cutting across a corner every mile or so?
Clyde O. Martz: Your Honor, I would submit that Congress didn't dream that there would be checkerboard ownership of the land --
William J. Brennan, Jr.: Well, they knew there would be --
Clyde O. Martz: -- through the support program.
William J. Brennan, Jr.: -- at least to start with.
Clyde O. Martz: No, Your Honor. It already had 35 years of experience in entering lands in the alternate section basis. Had the railroads in moving west followed the provisions of the Act and obtained patents as they've completed each 40-mile piece of land and sold those lands off to settlers to raise money to continue to build the road as it happen with the canal program in the east. You would have scattered settlements on odd and even numbered sections. The same as you would have under the homestead process. What happened that Congress could not have anticipated in 1862 when it enacted the Homestead Act opening the west and that Railroad Grant Act for the Union Pacific Road was that for the first time the public enterprise would not sell the land to settlers but would mortgage it in its entireties. It was the mortgaging process that created a pattern of checkerboard ownership that became a matter of concern 10 years after the grants were first made.
William H. Rehnquist: Well, Mr. Martz, am I wrong in thinking the Homestead Act of 1862 authorized only a 160-acre homesteads?
Clyde O. Martz: That's right Your Honor.
William H. Rehnquist: I am correct in this.
Clyde O. Martz: That is correct.
William H. Rehnquist: And why -- was it the Desert Land Act in 1877 or the farmer's stock or like 1960 --
Clyde O. Martz: In the --
William H. Rehnquist: --and it finally went to 640?
Clyde O. Martz: Well, there was an enlarged Homestead Act first and I can't give you the data, 1890 or 1900. I don't know, the Stock Raising Homestead Act went to 640.
William H. Rehnquist: But in any rate, at the time of these railroad grants, the homestead was a 160 and not 640?
Clyde O. Martz: Well, Your Honor, it was really contemporaneous that Congress had had no experience under the Homestead Act.
William H. Rehnquist: They had passed at the same time?
Clyde O. Martz: It passed the same Congress and that --and homestead access were opening the west. You can settle in a 160-acre family units. It said to the railroads, "We're granting alternate sections to you for you to dispose of". It did not to be sure limit the size of the disposition but it did say any lands which have not been disposed of in three years after the completion of the road will then be open to entry only under the homestead in preemption laws. So Congress was looking at the sale of lands while the railroad was being constructed and the residual lands would become part of the public domain package. And it --
Potter Stewart: And what the railroads did was to sell them to their own subsidiaries, isn't they?
Clyde O. Martz: They --the railroads were engaged in a great deal of fraud --at least they were charged with a great deal of --
Potter Stewart: Charged with that. Yes.
Clyde O. Martz: --of fraud.
Potter Stewart: But there were a lot of --
Clyde O. Martz: To a point where Congress and this is most significant to that after the problem of the checkerboard grants became very real during the range wars of the 1880s and 1890s where as you say, let these packages lands were transferred to subsidiaries or to private companies who tried to utilize the checkerboard pattern of ownership to seize control of great amounts of the public lands.
Potter Stewart: Right.
Clyde O. Martz: And led to the enactment of the Unlawful Inclosures Act in 1885.
Potter Stewart: Right.
Clyde O. Martz: And it led Congress in 1887 to affirm the titles of bona fide purchasers from the railroads. Had Congress had any reservation at all as to whether it had or had not made a reservation of rights of way in 1862? It certainly had the right when it affirmed the patents of bona fide purchasers in 1887 declare that.
Thurgood Marshall: But how do I just as an individual apply all of that which came about at the time to quote you, there was none beyond Missouri but (Inaudible) Indians when at the time when California was the largest State in the Union.
Clyde O. Martz: Well --
Thurgood Marshall: I mean to bring it down to me.
Clyde O. Martz: No. To be sure Mr. Justice Marshall, they were not --have built the railroad. They --
Thurgood Marshall: I don't think of myself, I mean --
Clyde O. Martz: Yes.
Thurgood Marshall: I just (Voice Overlap) --
Clyde O. Martz: But it was the area between where --what were --that the theory was that the grants of these lands would --
Thurgood Marshall: I have great difficulty with the United States Government giving away my land without retaining an easement?
Byron R. White: (Inaudible)
Clyde O. Martz: Well, it did not retain easements in homestead grants. As a matter fact United States has not retained an easement of this kind in any grant. As this Court said in Platte, the purpose of the grants was to support the road. It was to enable the railroad to sell these lands to settlers moving along the road west and using the money for the construction of road. Now, if Congress allowed homesteads on even-numbered sections without any reservation of right and said on the odd-numbered section you, Mr. Railroad, you've got to give us an easement undefined across that land. How successful would the railroad have been in competing with the Homestead Act in selling any lands, assuming the lands were off equal quality? The purpose, this Court said in Platte was to support the railroad and to settle the west. That the three-judge dissenting opinion in Platte is I think very helpful in getting this whole matter in focus. This was a Court speaking at the time when congressional intent was still fresh efore in everybody's mind. The majority in Platte allowed the railroads to hold this acreage on the theory that the mortgaging was a disposition so that within the three years after completion of the road, the railroad didn't have to either settled it or give it back for entry under the homestead or preemption laws, it could held it. The dissent in Platte said, "This is not what Congress ever intended. Congress intended these lands to be settled and that the railroads would not be able to hold them by mortgage.It could not hold this land locked checkerboard patterned". And had the will of Congress been carried out without the mortgaging process, we wouldn't have these problems today. But the fact remains the lands were patented. There was no reservation. The legislative history would affirmed the fact that there was no intent on the part of Congress to make such reservation. Now that --I want to save five minutes for rebuttal but I want to make one comment about the two pieces that the Court of Appeals used not as precedent but as comfort in support of its decision, this being the Buford case and the Camfield case that came up with respect to the practices that were then in existence of getting monopolies on the public lands by use of this checkerboard acreage. Buford said, “No private landowner can enjoin or recovery trespass damage for the crossing of unfenced open lands associated with the public domain”. Camfield said, “It's a public nuisance for the holder of checkerboard lands to fence it and thereby even though the fences are on private lands enclosed blocks the public domain".
William H. Rehnquist: Camfield was base on Act of Congress so specified, wasn't it?
Clyde O. Martz: The Act of Congress saying, "There shall not be an enclosure". The point gentleman I want to make is that that in both of the Acts and both of the cases. Looking first at Buford, this Court made it clear that what it was speaking off is the custom of the open range and it lasted for a hundred years that you cross land whether in public or private ownership, in cattle drives or with grazing without liability and trespass or without hindrance. If the private landowner wanted to protect his land, he had to fence it. And this Court said in Camfield, "If he fences it, he is entitled to exclusive possession". Now, the court below and the Government said --have argued, that these cases suggest the existence of rights of way across the odd-numbered sections because --
Warren E. Burger: We'll resume there at 10 o'clock in the morning officer.